Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Claim Objections

	Claims 1-17 are objected to because of the following informalities:  Proper claim format requires all claims to end in a period, and all claims end in a semi colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.

	Claims 1, 4, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. For example, claim 1 recites “containing all microprocessors and communications devices required” without stating what is or isn’t required or how much that entails. Claim 4 recites “standard off-the-shelf varieties” which could be any battery able to be purchased at a store. Claim 15 recites “with a range of voltages and amperages” which could be an unlimited range of voltages and currents making it indefinite. 

	Claim 1 recites the limitation "the cutting blades" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	
	Claim 1 also recites “one of a rotating motor” in line 19. It is unclear if the rotating motor is intended to be the same rotating electric motor recited previously or intended to be a secondary separate motor. Appropriate correction is required.  

	The term “to allow easy carrying” in claim 1 is a relative term which renders the claim indefinite. The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Easy carrying does not have any reference and is unclear on what easy carrying would consist of in the scope of the claims.

	Additionally, the term “firmly or adjustably mounted” and “firmly attached” in claim 1 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Firmly mounted/attached does not provide any guidance on what firmly means, and renders the term limitations indefinite.  

	Claim 2 recites the limitation “a cutting deck” in line 1, while a cutting deck was previously recited making it unclear if it is intended to be the same cutting deck or a separate, additional cutting deck. Appropriate correction is required.

	Claim 3 recites the limitation “a cutting deck” in line 1, while a cutting deck was previously recited making it unclear if it is intended to be the same cutting deck or a separate, additional cutting deck. Appropriate correction is required.

	Claim 3 also recites “wherein a set of blade motors are rigidly attached” while claim 1 recites “one or more rotating electric motors firmly or adjustably mounted” making it indefinite if the motors can be rigidly attached and also adjustably mounted. Appropriate correction is required. 

	Additionally, claim 3 recites “a set of blade motors” while claim 1 recites “each of one or more grass cutting blades connected to a rotating drive shaft of one of a rotating motor;” making it unclear if the blade motors are different than the rotating motors or if they are intended to be the same motor. 

	Additionally, regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Claim 5 recites the limitation “wherein a center front swiveling caster wheel apparatus replaces the left front and right front caster wheels” making it unclear if only one wheel is being used or if a center caster wheel is being used on both sides to replace the left and right following wheels. Examiner suggests claiming the genus of “following wheels” in the independent claim 1 and then further stating in different dependent claims that the following wheels are “a left and right caster wheel” and “a center front caser wheel” instead. 

	The term “razor blades firmly attached” in claim 7 is a relative term which renders the claim indefinite. The term “firmly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Firmly mounted/attached does not provide any guidance on what firmly means, and renders the term limitations indefinite.  

	The term “to allow grass to easily move into the cutting blades” in claim 11 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Easily move into the blades does not provide any guidance to what that entails and is unclear on what easily move would consist of in the scope of the claims.

	Claim 13 recites the limitations “wherein the plastic spikes are replaced by rubber spikes” making it unclear if the wheels are still made of plastic with just attached rubber spikes or if the whole wheel is now rubber. Examiner suggests claiming the wheel genus in the independent claim 1 and then further stating in different dependent claims that the wheels are plastic with plastic spikes and then that the wheels are rubber with rubber spikes. 

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Sandin et al. (US Pre-Granted Publication No. US 2008/0109126 A1 hereinafter “Sandin”) in view of Hahn et al. (US Pre-Granted Publication No. US 2019/0216014 A1 hereinafter “Hahn”) further in view of Kraimer et al. (US Pre-Granted Publication No. US 2008/0071429 A1 hereinafter “Kraimer”). 

	Regarding claim 1 Sandin discloses:

	A portable, remote control, zero turn, electric, direct drive, lawn mower (aka. R/C mower) comprising: (Sandin [0142] wherein the robot mower is remote controlled) a cutting deck as part of the main body for attaching and enclosing the cutting blades (Sandin [0093] fig. 5h, 3g element 200 wherein the mower includes a body and an area for the blades to sit) and also providing the main supporting structure for the R/C mower; (Sandin fig. 3d element 100 [0105] wherein the body and blade support is a part of the mower supporting structure) an electronics enclosure as part of the main body and attached to the cutting deck containing all microprocessors and communications devices required (Sandin [0116] fig. 4a element 5102 wherein the controls are included in the body of the mower) and also providing the additional supporting structure for the R/C mower; (Sandin [0120] wherein the body with the electronics are also support structures) a hand-held, remote-control transmitter that sends a set of command signals to a receiver apparatus on the R/C mower; (Sandin [0142] wherein a wireless remote can control the robotic mower) a handle attached to the rear of the main body of the R/C mower to allow easy carrying; (Sandin [0145] wherein the mower has a handle ) a right rear motor apparatus rigidly attached to the main body for propelling the right rear wheel through the use of a rotatable shaft from the rear right motor to the wheel; (Sandin [0110] wherein a drive motor in the right wheel is available) a left rear motor apparatus rigidly attached to the main body for propelling the left rear wheel through the use of a rotatable shaft from the left wheel motor to the wheel; (Sandin [0110] wherein a drive motor in the left wheel is available) a right front mounted free swiveling caster wheel apparatus rotatably attached to the body; (Sandin fig. 3G element 5210 wherein the front right wheel is a caster wheel) a left front mounted free swiveling caster wheel apparatus rotatably attached to the body;  (Sandin fig. 3G element 5210 wherein the front left wheel is a caster wheel) Page 1 of 4one or more rotating electric motors firmly or adjustably mounted to a cutting deck; (Sandin [0110] wherein the cutter i.e. blade may be powered by an electric motor) each of one or more grass cutting blades connected to a rotating drive shaft of one of a rotating motor; (Sandin fig. 5H [0131] wherein the blades are attached to a motor to rotate around) one or more rechargeable batteries for storing the electric power and driving the motors; (Sandin [0114] wherein the batteries for the mower are rechargeable)  … one dual-motor controller to regulate the amount of current flowing to the left wheel motor and right wheel motor; (Sandin [0114] wherein the control board controls the motors for the wheels with separate controller from the rest of the device) a separate motor controller to regulate the amount of current flowing to the blade motors; (Sandin [0114] wherein the cutting motor and all control and amplification are separately connected to the main controller) a microprocessor and software control system on the transmitter that wirelessly send the set of command signals to the receiver (Sandin [0107] wherein the controller transmits information back and forth with the wireless remote) which processes the signals and sends appropriate commands to the motor controllers, which then send electric power to the right rear motor apparatus and the left rear motor apparatus (Sandin [0107] wherein the transmitted signals control the mower) … and a process wherein a loss of radio wave signal between the remote-control transmitter and receiver apparatus cuts off power to the R/C mower electric blade motors and cuts off power to the R/C mower right rear motor apparatus and of the R/C mower left rear motor apparatus; (Sandin [0109] [0114] wherein when the mower is out of range or disconnects, the functions of the mower shut down). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]). 

	Embodiments of Sandin does not appear to disclose:

	one or more battery mounting plates firmly attached to the R/C mower main body;  a main power switch incorporating a lighted element indicating when lit, that the R/C mower is on; or based upon movement of a control knob; a set of command signals sent from the remote-control transmitter to the receiver apparatus that includes speed and direction control commands to the right rear motor apparatus and the left rear motor apparatus; 

	However, in the same field of endeavor of robotic controls Hahn discloses:

	“one or more battery mounting plates firmly attached to the R/C mower main body;” (Hahn fig. 10 wherein the batteries mount to the robot on a slide in mount) and “based upon movement of a control knob; a set of command signals sent from the remote-control transmitter to the receiver apparatus that includes speed and direction control commands to the right rear motor apparatus and the left rear motor apparatus;”  (Hahn [0293] wherein the remote control includes knows for the user to manipulate to control the mower)
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the battery mount and control knob of Hahn with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for easy access and control of the mobile system in an easy manner (Hahn [0228] [0293]).

	Additionally, Sandin and Hahn do not appear to disclose:

	a main power switch incorporating a lighted element indicating when lit, that the R/C mower is on;

	However, in the same field of endeavor of remote controlled vehicles Kraimer discloses:

	“a main power switch incorporating a lighted element indicating when lit, that the R/C mower is on;” (Kraimer [0087] wherein LEDs indicate switches and power for the remote controlled vehicle)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the lighting element of the power of Kraimer with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for simplified observation to tell when the device is operating or in what mode  (Kraimer [0087]).

	Examiner notes that limitations comprising intended use, such as “a handle… to allow easy carrying” were not given patentable weight as long as the claimed feature was present. 

	Regarding claim 2 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 and Sandin further discloses:

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]). 

	Regarding claim 3 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 and Sandin further discloses:

	The R/C mower of claim 1, wherein a cutting deck is adjustably suspended from the R/C mower main body and wherein a set of blade motors are rigidly attached;  (Sandin [0131] wherein the blades are capable of being fixed and a second set of blades rotates).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]).

	Regarding claim 5 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 and Sandin further discloses:

	The R/C mower of claim 1, wherein a center front swiveling caster wheel apparatus replaces the left front and right front caster wheels;  (Sandin fig. 3f element 430 wherein a single caster wheel is able to be used).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]).

	Regarding claim 6 embodiments of Sandin in view of Hahn and Kraimer discloses all of the limitations of claim 1 and Sandin further discloses:

	The R/C mower of claim 1, wherein the blade motor controller is replaced by a remote control solenoid switch which simply turns the blade motors on or off;  (Sandin [0110] wherein a solenoid is capable of turning on the electric or IC blade motor).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]).

	Regarding claim 7 embodiments of Sandin in view of Hahn and Kraimer discloses all of the limitations of claim 1 but Sandin does not appear to further discloses:

	wherein the R/C mower blades, each comprise a disk with 2 to 4 razor blades firmly attached around the perimeter;

	However, in the same field of endeavor of robotic controls Hahn discloses:

	“wherein the R/C mower blades, each comprise a disk with 2 to 4 razor blades firmly attached around the perimeter;” (Hahn [0264] wherein the mower includes razor blades attached to the cutter).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine blades of Hahn with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for a means for attaching blades that will adjust when required to prevent damage (Hahn [0264]).

Regarding claim 8 embodiments of Sandin in view of Hahn and Kraimer discloses all of the limitations of claim 7 but Sandin does not appear to further disclose:

wherein the 2 to 4 razor blades are attached to a swivel allowing each blade to spin and retract when hitting a hard surface;  

However, in the same field of endeavor of robotic controls Hahn discloses:

“wherein the 2 to 4 razor blades are attached to a swivel allowing each blade to spin and retract when hitting a hard surface;” (Hahn [0264] wherein the mower includes razor blades attached to the cutter).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine blades of Hahn with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for a means for attaching blades that will adjust when required to prevent damage (Hahn [0264]).

Regarding claim 9 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 and Sandin further discloses:

The R/C mower of claim 1, wherein the R/C mower blades each comprise a flat elongated metal blade which is sharpened at both ends;  (Sandin [0131] fig.5H fig. 5B wherein the blades are sharpened on both ends of the metal shaft).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]).

	Regarding claim 10 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 and Sandin further discloses:

	The R/C mower of claim 1, wherein the R/C mower blades each comprise a flat X shaped metal blade which is sharpened at all 4 ends;  (Sandin [0131] fig.5H wherein all ends of the shape are sharpened).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]).

	Regarding claim 11 embodiments of Sandin in view of Hahn and Kraimer discloses all of the limitations of claim 1 and Sandin further discloses:

	The R/C mower of claim 1, wherein the front side of the cutting deck is open to allow grass to easily move into the cutting blades; (Sandin fig. 5I [0132] wherein the cutters are open for cutting the grass).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]).

	Regarding claim 14 embodiments of Sandin in view of Hahn and Kraimer discloses all of the limitations of claim 1 and Sandin further discloses:

	The R/C mower of claim 1, wherein the remote-control transmitter includes a safety button that an operator must depress in order to maintain operation of the R/C mower cutting blades and the right rear motor apparatus and the left rear motor apparatus;  (Sandin [0143] wherein a dead man or kill switch to stop the mower when not operated). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to provide various useful features and functions in one mobile mowing device simplifying tasks and improving the efficiency of the system (Sandin [0022] [0264]).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin and Hahn and Kraimer as applied to claim 1 above, and further in view of Non-Patent literature Cision PR Newswire Article dated 2017 hereinafter “PR Newswire”.

	Regarding claim 4 embodiments of Sandin in view of Hahn and Kraimer discloses all of the limitations of claim 1 but Sandin does not appear to disclose:

	wherein the battery or batteries are the standard off-the-shelf variety that may be used in other electric home power tools such as drills and sanders;  

	However, in the same field of endeavor of robotic controls Hahn discloses:

	“wherein the battery or batteries are the standard off-the-shelf variety that may be used in other electric home power tools such as drills and sanders;” (Hahn fig. 10 wherein a slide on battery is used).  

	Examiner notes that the intended use of a battery used in a drill or sander is not given patentable weight in view of the cited art. 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine multiuse battery of Hahn with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for a means of quickly swapping a battery when power is low to continue working until the task is satisfactorily finished (Hahn [0225]).

	Additionally and as an alternative, PR Newswire discloses:
	“wherein the battery or batteries are the standard off-the-shelf variety that may be used in other electric home power tools such as drills and sanders;” (PR Newswire wherein Greenworks has a 60v battery that works with all types of various outdoor equipment). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the multiuse battery of PR Newswire with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for a means of quickly swapping a battery between various tools allowing for a complete landscaping solution (PR Newswire 5th full paragraph).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin and Hahn and Kraimer as applied to claim 1 above, and further in view of Paden (US Pre-Granted Publication No. US 2014/0013721 A1 hereinafter “Paden”).

	Regarding claim 12 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 but Sandin does not appear to disclose:

	wherein the drive wheels are made of plastic for light weight, and have plastic spikes protruding perpendicularly to the circumference of the wheels;

	However, in the same field of endeavor of robotic controls Paden discloses:

	“wherein the drive wheels are made of plastic for light weight, and have plastic spikes protruding perpendicularly to the circumference of the wheels;” (Paden [0069] wherein the plastic traction wheel has spikes).  

	Examiner notes that the intended use of “for light weight” wasn’t given any patentable weight.

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the plastic wheels of Paden with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for higher traction through better grip of the wheels involving spikes (Paden [0057]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin and Hahn and Kraimer and Paden as applied to claim 12 above, and further in view of Villanova (Foreign Patent No. EP 2425701 A2 hereinafter “Villanova”).

	Regarding claim 13 embodiments of Sandin in view of Hahn and Kraimer and Paden disclose all of the limitations of claim 12 but Sandin does not appear to disclose:

	wherein the plastic spikes are replaced by rubber spikes;

	However, in the same field of endeavor of robotic controls Villanova discloses:

	“wherein the plastic spikes are replaced by rubber spikes;” (Villanova [0024] wherein the wheels include a rubber tire and protrusions/spikes). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the rubber profiled wheels of Villanova with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for non-slip stability while moving the mower (Villanova [0024]).

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sandin and Hahn and Kraimer as applied to claim 1 above, and further in view of Sik et al. (Foreign Patent No. KR20100032488 A hereinafter “Sik”).

	Regarding claim 15 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 but Sandin does not appear to disclose:

	wherein various sized batteries can be used with a range of voltages and amperages;

	However, in the same field of endeavor of robotic controls Sik discloses:

	“wherein various sized batteries can be used with a range of voltages and amperages;” (Sik translation page 5 9th full paragraph) wherein various currents and voltages can be used to control the mower).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different power capabilities of Sik with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for a variety of ways to power the mower and also maintain control while the battery drains during operation (Sik translation page 5 9th full paragraph).

	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandin and Hahn and Kraimer as applied to claim 1 above, and further in view of Rok et al. (Foreign Patent No. KR20180066924 A hereinafter “Rok”).

	Regarding claim 16 embodiments of Sandin in view of Hahn and Kraimer disclose all of the limitations of claim 1 but Sandin does not appear to disclose:

	wherein a video camera is attached to the R/C mower to send back live stream video to a video screen attached to the R/C transmitter;  

	However, in the same field of endeavor of remote controls Rok discloses:

	“wherein a video camera is attached to the R/C mower to send back live stream video to a video screen attached to the R/C transmitter;” (Rok translation page 4 1st full paragraph wherein the 360 camera is a video camera and the information is transmitted to a video screen).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the livestream video of Rok with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for clear visuals of the surrounding area around the vehicle operation during remote controlled usage (Rok translation page 3 3rd-4th full paragraphs).

	Regarding claim 17 the above combination discloses all of the limitations of claim 16 but Sandin does not appear to disclose:

	wherein the camera is a 360-degree video camera;

	However, in the same field of endeavor of remote controls Rok discloses:

	“wherein the camera is a 360-degree video camera;” (Rok translation page 4 1st full paragraph wherein the 360 camera is a video camera and the information is transmitted to a video screen).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the livestream video of Rok with the embodiments of Sandin because one of ordinary skill would have been motivated to make this modification in order to allow for clear visuals of the surrounding area around the vehicle operation during remote controlled usage (Rok translation page 3 3rd-4th full paragraphs).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 212015000289 discloses a robotic mower with different battery voltages during operation 
US 2017/0181375 A1 discloses an autonomous mower with a height adjustable blade 
US 2012/0095636 A1 discloses an electric mower with a plurality of motors 
US 2005/0029025 A1 discloses a remote controlled mower with knobs on the remote to control speed of the mower

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664